                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

MATTHEW J.HOYO,
                                       CASE NO. 2:18-CV-579
      Petitioner,                      CRIM. NO. 15-CR-256
                                       JUDGE MICHAEL H. WATSON
      V.                                Magistrate Judge Chelsey M. Vascura

UNITED STATES OF AMERICA,

      Respondent.

                              OPINION AND ORDER

      On February 22, 2019, the Magistrate Judge issued a Report and

Recommendation recommending that all of Petitioner's claims, with the exception

of his claim of the denial of the effective assistance of counsel based on his

attorney's failure to file an appeal, be dismissed, and that this latter claim be held

In abeyance pending a decision from the United States Supreme Court on the

Issue. EOF No. 107. Although the parties were advised of the right to file

objections to the Magistrate Judge's Report and Recommendation, and of the

consequences of falling to do so, no objections have been filed.

      The Report and Recommendation, EOF No. 107, Is ADOPTED and

AFFIRMED. All of Petitioner's claims, with the exception of his claim of the

denial of the effective assistance of counsel based on his attorney's failure to file

an appeal, are hereby DISMISSED.

      In view of the United States Supreme Court's recent decision In Garza v.

Idaho, 139 S.Ct. 738, - U.S. -- (2019), Petitioner's claim of the denial of the
effective assistance of counsel based on his attorney's alleged failure to file an

appeal after being requested to do so Is recommitted to the Magistrate Judge for

Issuance of a Report and Recommendation on the Issue.

      Petitioner has waived his right to appeal by falling to file objections. See

Thomas v. Am, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th

CIr. 1981). Therefore, the Court DECLINES to Issue a certificate of appealablllty.

      IT IS SO ORDERED.



                                       MrCHAEL H. WATSON, JUDGE
                                       UNITED STATES DISTRICT COURT
